Citation Nr: 1036421	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  09-39 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed 
as due to in-service exposure to herbicides. 

2.  Entitlement to service connection for kidney disease, claimed 
as secondary to hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to July 1955, 
July 1957 to July 1960, and from September 1960 to September 
1966.  Service in the Republic of Vietnam is indicated by the 
Veteran's service treatment records, as well as his DD Form 214 
for his third period of service.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The 
RO in Detroit, Michigan currently has original jurisdiction over 
the Veteran's claim.

In September 2010, the Board granted the Veteran's motion to 
advance his case on the Board's docket due to his advancing age. 
38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary and procedural 
development.  

1.  Entitlement to service connection for hypertension, 
claimed as due to in-service exposure to herbicides. 

The Veteran has alleged that his hypertension is a result of his 
in-service exposure to herbicides.  See an October 2008 
statement.  In order to establish service connection there must 
be (1) evidence of a current disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The record indicates that the Veteran has been diagnosed with 
hypertension.  See an April 2008 VA treatment record.  
Furthermore, the Veteran is presumed to have been exposed to 
herbicides based on his Vietnam service.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e) (2009). Currently, the evidence of 
record does not include a medical opinion discussing the 
potential relationship between the Veteran's current disability 
and his military service, to include presumed herbicide exposure 
therein. Under these circumstances, a medical nexus opinion must 
be obtained.  See Charles supra; see also 38 C.F.R. § 3.159(c)(4) 
(2009).

2.  Entitlement to service connection for kidney disease, 
claimed as secondary to hypertension. 

The Veteran has claimed that his hypertension has caused him to 
develop kidney failure.  See an October 2008 statement. 

Although the RO sent the Veteran a notice letter in September 
2008, that letter did not inform the Veteran of what evidence is 
necessary to substantiate his kidney disease claim on a secondary 
basis.  If, as here, the record has a procedural defect with 
respect to the notice required under the VCAA, this may not be 
cured by the Board.  The Board must remand the case to the agency 
of original jurisdiction because the record does not show that 
the Veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir.).

The Veteran's claim of entitlement to service connection for 
kidney disease is also inextricably intertwined with his 
hypertension claim.  In other words, if service connection is 
granted for hypertension, this may impact his kidney disease 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two 
or more issues are inextricably intertwined if one claim could 
have significant impact on the other].  As such, appellate 
consideration of the Veteran's claim for service connection for 
kidney disease as secondary to hypertension is deferred pending 
completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   VBA should send the Veteran a corrective 
VCAA notice, to include providing notice of 
what elements are necessary to establish a 
claim for service connection for kidney 
disease on a secondary basis.  

2.  After the appropriate time for the 
Veteran to respond to the corrective VCAA 
notice letter has elapsed, VBA should arrange 
for a health care provider with appropriate 
expertise to review the Veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether the 
Veteran's diagnosed hypertension is related 
to his military service, to include his 
presumed exposure to herbicides in Vietnam.  
If the reviewing physician finds that 
physical examination of the Veteran and/or 
diagnostic testing is necessary, such should 
be accomplished. A report should be prepared 
and associated with the veteran's VA claims 
folder.

3. After undertaking any additional 
development which it deems to be appropriate, 
VBA should then readjudicate the issues on 
appeal. If any benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response. 
The case should then be returned to the Board 
for further consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



